DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  The phrase “(It is a deflector’s claim)” is assumed to be a typographic error.  Examiner recommends removing the phrase because it appears to be extraneous notes and it is after the period “.”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harrison et al. (US 2016/0109712).


Regarding Claim 1, Harrison discloses a projection display system (Fig. 1) comprising: 
1) light sources (Fig. 4, image display system 110 consisting of multiple pixels, Paragraph 0082); 
2) an image display device (Fig. 4, image display system 110, Paragraph 0099) for forming the light generated by the light sources as image; 
3) a set of projection lenses (Fig. 4, lenses 810 and 815, Paragraph 0098) for guiding the image formed by the image display device;
4) an optical deflector composed of Fresnel lens (Fig. 4, curved Fresnel lens 820, Paragraph 0098), DOE (Diffractive Optical Element) or HOE (Holographic optical element) for bending to project the image transmitted through the projection lenses onto 2nd deflector.
5) the 2nd deflector (Fig. 4, curved Fresnel lens 120, Paragraphs 0099 and 0078-0080) for projecting the image projected by the optical deflector onto the eyeball of the viewer (Fig. 4, Paragraph 0098, lines 5-11, light rays 830, which is part of the combined light 835, enters the user’s eye).
Regarding Claim 2, Harrison discloses as is set forth above and further discloses the optical deflector projects the image directly to 2nd deflector (Fig. 4, curved Fresnel lens 820 passes light to the 2nd deflector 120, Paragraph 0099).
Regarding Claim 3, Harrison discloses as is set forth above and further discloses the 2nd deflector is a combiner which combines the image projected  with external light and the optical deflector and projects it on the eyeball (Fig. 4, Paragraph 
Regarding Claim 5, Harrison discloses as is set forth above and further discloses the Fresnel lens that constitutes the optical deflector has saw shape suitable for the projection lenses (Fig. 4, curved Fresnel lens 820 can have facets that make a saw shape (Fig. 3, Paragraph 0095) and works in conjunction with the projection lenses 810 and 815 as Fresnel lens system 115, Paragraph 0099)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Harrison et al. (US 2016/0109712) in view of Tsuruyama et al. (US 2015/0338656).
Regarding Claim 4, Harrison discloses as is set forth above but does not specifically disclose the 2nd deflector consists of Fresnel lens, DOE or HOE.
However Tsuruyama, in the same field of endeavor, teaches the 2nd deflector consists of Fresnel lens, DOE or HOE (Fig. 1, reflector 120 may be a Fresnel mirror having a discontinuous surface, Paragraph 0035, element 120 can also be considered a lens because background light Le passes through 120, as shown in Fig. 1), for the purpose of providing a lightweight, thin lens.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the projection display system of Harrison with the 2nd deflector consists of Fresnel lens, DOE or HOE, of Tsuruyama, for the purpose of providing a lightweight, thin lens.
Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuruyama et al. (US 2015/0338656) in view of Nakayama et al. (US 5,808,801).
Regarding Claim 7, Tsuruyama discloses a projection display system (Fig. 1) comprising: 
1) light sources (Fig. 1, multiple pixels 160e, Paragraph 0022); 
2) an image display device (Fig. 1, display unit 160, Paragraph 0022) for forming the light generated by the light sources as image; 

5) the 2nd deflector (Fig. 1, reflector 120 may be a Fresnel mirror having a discontinuous surface, Paragraph 0035) for projecting the image projected by the optical reflector onto the viewer’s eyeball (Paragraph 0021, image light Li is reflected toward an eye 81 of the viewer 80).
Tsuruyama does not specifically disclose 4) an optical reflector composed of Fresnel mirror, DOE (Diffractive Optical Element) or HOE (Holographic optical element) for bending to project the image transmitted through the projection lenses onto 2nd deflector.
However Nakayama, in the same field of endeavor, teaches 4) an optical reflector composed of Fresnel mirror (Fig. 11, Fresnel reflection mirror 8, Col. 18, lines 46-67), DOE (Diffractive Optical Element) or HOE (Holographic optical element) for bending to project the image transmitted through the projection lenses onto 2nd deflector (Fig. 11, light is projected from the Fresnel reflection mirror 8 to the combiner 3, which is acting as the 2nd deflector, Col. 18, lines 46-67, Col. 19, lines 1-10) for the purpose of increasing the magnification of the image using a compact size.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the projection display system of Tsuruyama with the 4) an optical reflector composed of Fresnel mirror, DOE (Diffractive Optical Element) or HOE (Holographic optical element) for bending to project the image transmitted through the 
Regarding Claim 8, Tsuruyama in view of Nakayama discloses as is set forth above and Nakayama further discloses the optical reflector projects the image directly to 2nd deflector (Fig. 11, light is projected from the Fresnel reflection mirror 8 to the combiner 3, which is acting as the 2nd deflector, Col. 18, lines 46-67, Col. 19, lines 1-2) for the purpose of increasing the magnification of the image using a compact size.
Regarding Claim 9, Tsuruyama in view of Nakayama discloses as is set forth above and Tsuruyama further discloses the 2nd deflector is a combiner that combines the image projected (Paragraph 0021, image light Li is reflected toward an eye 81 of the viewer 80) by external light (Paragraphs 0040-0041, background light Le passes to the viewer 80) and the optical reflector and projects it on the eyeball.
Regarding Claim 10, Tsuruyama in view of Nakayama discloses as is set forth above and Tsuruyama further discloses the 2nd deflector consists of Fresnel lens (Fig. 1, reflector 120 may be a Fresnel mirror having a discontinuous surface, Paragraph 0035, element 120 can also be considered a lens because background light Le passes through 120, as shown in Fig. 1), DOE or HOE.
Regarding Claim 11, Tsuruyama in view of Nakayama discloses as is set forth above and Nakayama further discloses the Fresnel mirror that constitutes the optical reflector saw shape (Fig. 11, Fresnel reflection mirror 8 is saw shaped, as shown) is suitable for the projection lenses (Fig. 11, light is projected from the projector 1 through the projection lens 7, to the Fresnel reflection mirror 8 to the combiner 3, which is acting as the 2nd deflector, the magnified image is viewed by the eye of the observer, 4, so the 
Regarding Claim 12, Tsuruyama in view of Nakayama discloses as is set forth above and Nakayama further discloses in the Fresnel lens that constitutes the optical reflector, the saw shape (Fig. 11, Fresnel reflection mirror 8 is saw shaped, as shown) is oriented in the opposite direction to the projection lenses (Fig. 11, the saw shape of the Fresnel reflection mirror 8 is on the opposite side of the combiner 3, and oriented in an opposite direction, compared to the auxiliary projector lens 7 associated with the image information means 1) for the purpose of increasing the magnification of the image using a compact size.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 6, none of the prior art either alone or in combination disclose or teach of a projection display system including, as the distinguishing feature(s) in combination with the other limitations wherein the Fresnel lens that constitutes the optical deflector has saw shape suitable for the 2nd deflector.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sasaki et al. (US 2018/0197503), Puetz et al. (US 2020/0192095), Hua et al. (US 10,805,598), Hua et al. (US 2019/0260982), Zhang et al. (US 10,852,544), Maimone et al. (US 11,022,939), Maimone et al. (US 2018/0188688), Tanaka et al. (US 2020/0293780), Sharma et al. (US 10,747,009), and Sharma et al. (US 10,852,551) are cited to show similar projection display systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872